Muhdock,
dissenting: I dissent from that part of the opinion which under the third and fourth issues approves the inventory method used by the petitioner. This method was inadequate and inaccurate, and so far as we know there was no justification or excuse for its use. It is not in accordance with the best accounting principles and it is not authorized by the Commissioner’s regulations or the revenue acts. Consequently, the petitioner should have no relief from such adjustments as were here made until it changes its method of taking inventory. Otherwise, I concur in the result reached in the prevailing opinion.